UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-7814


GREGORY K. CLINTON,

                     Petitioner - Appellant,

              v.

MR. HUDGINS,
                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Robert W. Trumble, Magistrate Judge. (3:20-cv-00073-GMG-RWT)


Submitted: March 23, 2021                                         Decided: March 29, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory K. Clinton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory Clinton seeks to appeal the magistrate judge’s order denying Clinton’s

motion to proceed on his 28 U.S.C. § 2241 petition without prepayment of fees, which the

magistrate judge denied as moot after Clinton had already paid the filing fee. We may

exercise jurisdiction only over final decisions, 28 U.S.C. § 1291, and certain interlocutory

and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-47 (1949). “Absent both designation by the district court

and consent of the parties” pursuant to 28 U.S.C. § 636(c), a magistrate judge’s order issued

pursuant to 28 U.S.C. § 636(b)(1)(A) is neither a final order nor an appealable interlocutory

or collateral order. Haney v. Addison, 175 F.3d 1217, 1219 (10th Cir. 1999); see United

States v. Schultz, 565 F.3d 1353, 1359 (11th Cir. 2009) (“The law is settled that appellate

courts are without jurisdiction to hear appeals directly from federal magistrate[ judges].”

(internal quotation marks omitted)); Simpson v. Lear Astronics Corp., 77 F.3d 1170, 1174

(9th Cir. 1996) (“[A] party who fails to file timely objections to a magistrate judge’s

nondispositive order . . . forfeits its right to appellate review of that order.”) Accordingly,

we dismiss Clinton’s appeal for lack of jurisdiction. *




       *
        Clinton’s appeal of the district court’s order dismissing his § 2241 petition,
No. 21-6311, remains pending and is unaffected by this dismissal.

                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3